OPINION
Appellant petitions this Court to reconsider its January 21, 2009 Opinion. This Court hereby denies the Appellant’s request. Appellant attempts to bring in new issues which were not initially raised in the appeal. Rule 19(b), NRCAP, requires that a petition for reconsideration be specific as to “points or matters of law in which it is claimed that the Supreme Court erred.” Appellant’s petition alleges new errors on issues not raised in the appeal. The Court will not allow the Appellant to circumvent the specificity required by Rule 19(b). Furthermore, the Appellant’s attempt to introduce new issues would contravene the spirit of the general principle that issues not raised at the trial level cannot be brought up at the appellate level. PC & M Construction Company v. Navajo Nation and Navajo Department of Financial Services, 7 N.R. 72, 73-74 (1993); Lee and Lin v. Tallman and Peabody Co., 7 N.R. 191, 192-193 (1996). The principle will also apply to petition for reconsideration at the appellate level. This matter is now CLOSED.